Title: [From Thomas Jefferson to Charles Thomson, 8 February 1785]
From: Jefferson, Thomas
To: Thomson, Charles


[Paris, 8 Feb. 1785. Entry in SJL reads: “Chas. Thomson. Receipt his of Oct. 26.—send letters by Fr. packet. If secret, and not cyphered desire N. J[amieson] to confide to passenger. Span. incroachment not probable—peace and war doubtful—Bav. & Austr. neth.—consequence of repeated lies of Eng. papers towards lowering respect to us. Important to recover their respect—paiment of debts, strengthening federal head, begining navy necessary for this—others’ disrespect will produce insult and that war.—polychrest machine—copying paintings in Engld.—send Du Buc.” Not found; for pamphlet sent, see TJ to Monroe, 6 Feb. 1785, note.]
